      Case 1:19-cv-02673-VEC-BCM Document 73 Filed 11/04/20 Page 1 of 4




                                     Handley Farah & Anderson PLLC



                                                  November 4, 2020

VIA ECF
Honorable Valerie E. Caproni
United States District Judge
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 240
New York, NY 10007

Re:    Belle, et al., v. City of New York, et al., 19 CV 2673 (VEC)

Dear Judge Caproni:

       In accordance with the Court’s Individual Rule 4(F), and Federal Rules of Civil
Procedure 15 and 21, Plaintiffs respectfully seek leave to amend their Complaint.
Specifically, Plaintiffs wish to amend the Complaint solely to add three police officers
involved in Plaintiff Richmond Appiah’s alleged stop and digital records search – Officers
Brian Destefano, Daniel Mardjonovic, and Steven Barry.

        Defendants do not oppose Plaintiffs’ motion for leave to amend the Complaint.
Plaintiffs have shared the proposed amended Complaint in redlined form with counsel for
the Defendants, and Defendants have consented to the proposed amendment.

      A. BACKGROUND

         This class action lawsuit challenges the New York City Police Department’s
 (“NYPD”) unconstitutional practice of detaining people for the purpose of conducting digital
 records searches without individualized reasonable suspicion. Defendants have identified
 NYPD officers Destefano, Mardjonovic, and Barry as the members of service involved in
 Plaintiff Appiah’s stop. See Complaint ¶¶ 68-92. Defendants have been unable to identify
 any other officers involved in the alleged stops and records searches of the other plaintiffs.

                                                                  	  
                                                                  	  
                                th                         th
                        777	  6 	  Street,	  NW	  –	  11 	  Floor	  –	  Washington,	  DC	  20001	  
                               T	  (202)-­‐559-­‐2411	  –	  mhandley@hfajustice.com	  
            Case 1:19-cv-02673-VEC-BCM Document 73 Filed 11/04/20 Page 2 of 4


       Defense counsel has also represented that pursuant to New York City Law Department
       policy, they will not produce disciplinary records of officers who are not named as
       defendants in the lawsuit. Plaintiffs intend to depose officers Destefano, Mardjonovic, and
       Barry this month, and hope to obtain related discovery, such as their disciplinary records,
       without undue delay.

               On October 29, 2020, Plaintiffs provided Defendants with a copy of the proposed
       amended complaint in redlined form. On October 30, 2020, Defendants consented to the
       filing of the amendment.

          B. APPLICABLE LEGAL STANDARDS

               The Federal Rules provide that courts “should freely give leave [to amend] when
       justice so requires.” Fed. R. Civ. P. 15(a)(2). Indeed, “[i]n the absence of any apparent or
       declared reason…the leave sought should, as the rules require, be ‘freely given.’” Kroshnyi v.
       U.S. Pack Courier Servs., Inc., 771 F.3d 93, 109 (2d Cir. 2014) (citing Foman v. Davis, 371
       U.S. 178, 182 (1962)). As a matter of law, justice requires leave to amend when the moving
       party has “at least colorable grounds” for the proposed amendment. Litton Indus., Inc. v.
       Lehman Bros. Kuhn Loeb Inc., 734 F. Supp. 1071, 1078 (S.D.N.Y. 1990). A motion to amend
       may be denied if there is “undue delay, bad faith or dilatory motive” by the moving party.
       Foman, 371 U.S. at 182.

               Where a proposed amendment adds new parties, the propriety of amendment is also
       governed by Rule 21 of the Federal Rules of Civil Procedure. Momentum Luggage &
       Leisure Bags v. Jansport, Inc., No. 00 Civ. 7909 (DLC), 2001 U.S. Dist. LEXIS 415, at *1
       (S.D.N.Y. Jan. 23, 2001). Under Rule 21, a party may be added to an action “at any time,
       on just terms,” and courts must apply the “same standard of liberality afforded to motions
       to amend pleadings under Rule 15.” Soler v. G & U, Inc., 86 F.R.D. 524, 528 (S.D.N.Y.
       1980) (quoting Fair Housing Development Fund Corp. v. Burke, 55 F.R.D. 414, 419
       (E.D.N.Y. 1972)).

              Where a motion for leave to amend is brought after the time period for amending
       pleadings has expired pursuant to a court’s scheduling order, Rule 16(b)'s “good cause”
       standard, which is based on the “diligence of the moving party,” must be “balanced against”
       the more “lenient standard under Rule 15(a).” Holmes v. Grubman, 568 F.3d 329, 334 (2d Cir.
       2009) (quoting Grochowski v. Phoenix Constr., 318 F.3d 80, 86 (2003)); see FED. R. CIV. P.
       16(b)(4).

          C. ARGUMENT
                                                                        2	  
                                                                         	  
	  
                                      th                         th
                              777	  6 	  Street,	  NW	  –	  11 	  Floor	  –	  Washington,	  DC	  20001	  
                                      T	  (202)-­‐559-­‐2411	  –	  mhandley@hajustice.com	  
            Case 1:19-cv-02673-VEC-BCM Document 73 Filed 11/04/20 Page 3 of 4




                Plaintiffs have acted diligently. Plaintiffs have waited since the end of 2019 for
       Defendants to identify the officers involved in the digital records searches of Plaintiffs
       Appiah, Quito, and Crespi – all of whom, Defendants confirmed, were subjected to records
       searches in the time periods alleged in the complaint. Defendants have previously indicated
       that, in their opinion, the identified records search for Quito is not relevant to the allegations in
       the complaint as it was made in connection with a stop resulting in the issuance of a summons.
       Defendants have indicated they cannot identify any other records searches for Quito, and have
       recently indicated that they do not believe they will be able to identify any police officers
       involved in a physical stop of Crespi. Because Defendants will not produce the disciplinary
       records of Officers Destefano, Mardjonovic, and Barry unless they are named Defendants,
       Plaintiffs wish to amend the Complaint to name those officers; this will enable Plaintiffs to
       conduct thorough depositions of those officers.


               The district court, in the exercise of its discretion under Rule 16(b), also may consider
       “other relevant factors including, in particular, whether allowing the amendment of the
       pleading at this stage of the litigation will prejudice defendants. Kassner v. 2nd Ave. Deli.,
       Inc., 496 F.3d 229, 244 (2d Cir. 2007). Here, Defendants have already consented to the
       amendment, thereby nullifying any conceivable prejudice concerns.

              IV.     CONCLUSION

               For the reasons described above, Plaintiffs respectfully request that this Court grant
       their motion for leave to amend the Complaint. A copy of the proposed Amended Complaint
       is attached as Exhibit A and a red-lined copy comparing the proposed Amended Complaint to
       the Original Complaint is attached as Exhibit B.

             Thank you for your consideration of this matter.

                                                                    Respectfully submitted,

                                                                    CYRUS JOUBIN
                                                                    43 West 43rd Street, Suite 119
                                                                    New York, NY 10036

                                                                    MATTHEW HANDLEY
                                                                    HANDLEY FARAH & ANDERSON PLLC
                                                                    777 6th Street NW, 11th Fl.
                                                                    Washington, DC 20001


                                                                          3	  
                                                                           	  
	  
                                        th                         th
                                777	  6 	  Street,	  NW	  –	  11 	  Floor	  –	  Washington,	  DC	  20001	  
                                        T	  (202)-­‐559-­‐2411	  –	  mhandley@hajustice.com	  
       Case 1:19-cv-02673-VEC-BCM Document 73 Filed 11/04/20 Page 4 of 4


                                                         GEORGE FARAH
                                                         HANDLEY FARAH & ANDERSON PLLC
                                                         81 Prospect Street
                                                         Brooklyn, NY 11201

                                                         Attorneys for Plaintiffs




                                                         By: ___________________
                                                               Cyrus Joubin
                                                               George F. Farah                                	  
                                                               Matthew K. Handley
                                                               Attorneys for Plaintiffs




                                                               4	  
                                                                	  
	  
                             th                         th
                     777	  6 	  Street,	  NW	  –	  11 	  Floor	  –	  Washington,	  DC	  20001	  
                             T	  (202)-­‐559-­‐2411	  –	  mhandley@hajustice.com	  
